DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-14, 16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2011/0014419 to Simmons in view of US Pub No. 20120040148 to Mozel.
Regarding Claims 1, 3, 5-14, 16, 18-20 
Simmons teaches a prepreg comprising fibers such as glass fibers and thermosetting matrix material wherein a plurality of raised regions are coated on the surface of the composite (Simmons, abstract, paragraph [0014], [0016]). Simmons teaches that said raised regions may have a thickness (height) of between 10 and 100 microns (Id., paragraph [0027]). Simmons teaches that the raised regions may be applied in a printed pattern of polymer inks such as lines or curves (wavy lines) (Id., paragraphs [0022]-[0024]). Simmons teaches that multiple plies may be stacked which would result in the raised portions being present on top and bottom surfaces of each layer (Id., paragraph [0015]). Simmons teaches that the raised portion may be made up of a second and third material such as multiple acrylates and a magenta dye (Id., paragraph 
Simmons does not appear to teach that the second material comprises a component of the claimed markush group. However, Mozel teaches a process for inkjet printing which is non-toxic (Mozel, abstract, paragraph [0276]). Mozel teaches including nano-sized silica which helps the ink composition to congeal on the substrate to prevent feathering and bleeding of the color into the fabric (Id., paragraph [0010], [0026], [0163], [0175], [0182], [0200]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the printed prepreg of Simmons, and to include the nano-silica of Mozel motivated by the desire to form a conventional printed prepreg having patterns which do not bleed, feather or distort. 
Regarding the limitations of “printed,” “systematically deposited,” “printed as pixels” and “using a deposition head of a printing device,” these limitations are product-by-process limitations. Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
Claims 2, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2011/0014419 to Simmons as applied to claims 1, 3, 5-14, 16 and 18-20 above, in view of US Pub No. 2014/0038481 to Chen.
Regarding Claims 2 and 15
	Simmons does not appear to teach a sizing applied to the filaments of the composite. However, Chen teaches a composite comprising a plurality reinforcing filament formed of a first material such as glass fibers and a sizing deposited on the surface of the reinforcing filament including polymer nanoparticles (Chen abstract). Chen teaches that the sizing is applied by passing the filaments over a pad or roller containing size (Id., paragraph [0045]). This process would necessarily result in a uniform thickness of size applied to the fibers. Chen teaches fibers comprising the sizing material deposited on the surface of the reinforcing filaments results in improved toughness, peel strength and tensile strength (Id., paragraph [0046], [0068], and [0073]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the composite of Simmons and to include the fiber sizing of Chen, motivated by the desire to form a conventional composite having improved toughness, peel strength and tensile strength.
22 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB-741875 to Rand.
Regarding Claim 22
	Rand teaches a plurality of reinforcing filaments formed of a first material as a dry fiber preform, the reinforcing filaments being dry, and a second material formed as a continuous deposition extending across the plurality of reinforcing filaments and defining a printed pattern in the shape of one or more cross hatches (Rand, abstract, fig. 1-3).
	Regarding the limitation of configured to be embedded in resin, this limitation is an intended use limitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Since the fabric is capable of being embedded within a resin, the claimed limitations are met. 

Allowable Subject Matter
Claim 21 is allowed.
Response to Arguments
Applicant's arguments filed November 1, 2021 have been fully considered but they are not persuasive. Applicant argues that the prior art combination does not teach the claimed markush group elements. Examiner respectfully disagrees. As set forth above, Mozel teaches including nano-sized silica which helps the ink composition to congeal on the substrate to .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT TATESURE/Primary Examiner, Art Unit 1786